Citation Nr: 1030285	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for residuals of basal 
cell carcinoma/melanoma (skin cancers), evaluated as 10 percent 
disabling prior to April 9, 2010, and as 20 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
residuals of basal cell carcinoma/melanoma surgeries (skin 
cancers) and assigned a 10 percent disability rating, effective 
from July 31, 2001.  

In August 2009, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of record 
and associated with the claims folder.  

In September 2009, the Board remanded the Veteran's case to the 
RO via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.  

Then, in a May 2010 rating decision, the AMC awarded a 20 percent 
rating for the Veteran's service-connected skin disability, 
effective April 9, 2010.  Because the claim for a higher initial 
rating for residuals of basal cell carcinoma/melanoma follows the 
grant of service connection, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-connected 
disabilities).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.




REMAND

As noted above, in September 2009, the Board remanded the 
Veteran's case for further development.  Unfortunately, a review 
of the evidence in this case reveals that the RO/AMC did not 
comply with the Board's September 2009 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated).

While some of the ordered development was completed, including 
affording the Veteran a VA dermatological examination to evaluate 
his skin disability, other requested development was not 
completed.  Id.  Specifically, the Board directed that that 
"[c]olor photographs should be taken [of the Veteran] and 
included as part of the dermatological examination findings" but 
this was not done.  Id.  The February 2010 VA examiner noted that 
"several color photos were taken as requested"; an April 5, 
2010 Philadelphia VA medical center (VAMC) outpatient dermatology 
record indicates that "additional photos" were taken; and, an 
April 2010 VA examination report reflects that "6 color 
photographs were taken and scanned into CPRS for review".  
However, none of the photographs are associated with the claims 
file, as directed by the Board.  Stegall v. West, 11 Vet. App. at 
271.  If the photographs cannot be located, the RO should obtain 
a new VA examination and ensure that unretouched color 
photographs are taken and associated with the claims file for 
review.  These color photographs are necessary for a full and 
complete evaluation of the Veteran's claim.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2009).  

The Board regrets the delay in considering the Veteran's case but 
due process demands that the additional development be completed 
prior to appellate consideration of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.	Obtain all the color photographs taken of 
the Veteran during his February and 
April 2010 VA dermatology examinations and 
the April 5, 2010 Philadelphia VAMC 
outpatient dermatology evaluation, including 
those "scanned into CPRS for review" (as 
noted by the April 2010 VA examiner), and 
associate them with the claims folder for 
review.  

(If, and only if, these photographs cannot 
be obtained, should the Veteran be 
scheduled for new VA examination to 
determine the current severity and all 
manifestations of his service-connected 
residuals of status post basal cell 
carcinoma/melanoma surgeries.   The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that the claims file was reviewed in 
conjunction with the examination.  All 
indicated tests and studies, including 
unretouched color photographs of the 
Veteran's head, ears, nose, should be 
accomplished and the findings then 
reported in detail.  The unretouched color 
photographs should be associated with the 
claims file.)

2.	Readjudicate the claim on appeal under the 
appropriate rating criteria for evaluating 
skin disabilities effective prior to and 
after August 30, 2002.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case (SSOC) and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the Veteran 
unless he is notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




